Barnard, P. J.
An executor or administrator cannot pay the assets to the next of kin in advance of the final settlement. If he do so, and there be costs and charges put upon the estate in an action where the executor or administrator failed to recover, the statute of limitation is no defense to an accounting by the administrator or executor. The executor may be even bound by the statute as between himself-and the heir or next of kin; but it has no relevancy to the petitioners’ claim to be paid out of the estate. The judgment should be reversed, and a new trial granted, costs to abide event.
All concur.